DISSENTING OPINION OF
MR. JUSTICE DEL TORO
This court, in a majority opinion, affirmed the judgment of the District Court of Guayama. In my opinion justice demands that before affirming or reversing tbe said judgment tbe measure hereinafter referred to by me should be adopted.
It appears from tbe record that tbe information is numbered 2399 and charges Lucas Julián with tbe offense of carrying prohibited weapons in that there was taken “from bis person a club 33% x 4 inches;” that the fiscal offered tbe said club in evidence at tbe trial and' it was considered by the witnesses as a club, stick, qr cane of white orange wood; *160that the sole defense of the .defendant consisted in the plea that the chib, stick, or cane taken from him was not a prohibited weapon; that after the transcript of the record had been filed in this court its secretary received a stick 33% inches long by 4 inches in circumference at its largest part, it being marked “Case No. 2399. Appealed Supreme Court— Lucas Julián — 248;” that later the secretary of the trial court addressed an official communication to the secretary of this court stating “that the stick or club which I sent you by mail on the 22d instant is the one alleged to have been taken from Lucas Julián and formed 'the basis of the charge against him for carrying prohibited weapons;” that the weapon seized was not sent up to this court in the manner prescribed .by rule 40 of this court or sanctioned by uniform jurisprudence in regard thereto.
As may be seen, an examination of the weapon is of primary importance in this case in order to decide whether the defendant is guilty or not of the offense of which he was convicted, and as an examination of the stick sent up to this court in the manner indicated forces me to the conclusion that it is not a prohibited weapon, I am of the opinion that justice requires that the stick should be returned to the trial court, after notifying both parties, so that the judge who presided.at-the trial may examine the same and order it to be sent up to this appellate court accompanied by his certificate attesting whether or not it is the same stick that was offered in evidence at the trial.